UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.ýYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý As of April 30, 2011, the issuer had 7,131,890 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company ý Table of Contents TABLE OF CONTENTS PartI. Financial Information Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2011 (unaudited) and December31, 2010 3 Condensed Consolidated Statements of Operations Three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) From December 31, 2009 to March 31, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PartII. Other Information 18 Item 6. Exhibits 19 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Uni-Pixel,Inc. Condensed Consolidated Balance Sheets March 31, December31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Other current assets — Total current assets Property and equipment, net of accumulated depreciation of $1,596,874 and $1,543,839, at March 31, 2011 and December 31, 2010, respectively Restricted cash Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Deferred revenue Total current liabilities Total liabilities Commitments and contingencies (Note 3) — — Shareholders’ equity Common stock, $0.001 par value; 100,000,000 shares authorized, 7,131,890 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit (56,818,758 ) (53,726,318 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenues — Gross margin Selling, general and administrative expenses Research and development Operating loss ) ) Other income (expense) Debt issuance expense — ) Interest income (expense), net ) Net loss $ ) $ ) Per share information Net loss – basic $ ) $ ) Net loss – diluted ) ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Shareholders’ Equity (Deficit) Common Stock Number of Shares Amount Additional Paid-In Capital Accumulated Deficit Total Shareholders’ Equity (Deficit) Balance, December 31, 2009 $ $ $ ) $ ) Issuance of common stock, net of issuance costs — Conversion of debt and accrued interest into common stock — Stock compensation expense — — — Issuance of warrants to convertible note investors — — — Issuance of warrants to placement agent — — — Net loss — — — ) ) Balance, December 31, 2010 $ $ $ ) $ Stock compensation expense — — — Net loss — — — ) ) Balance, March 31, 2011 (unaudited) $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements. 5 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Amortization of deferred loan costs — Amortization of discounts on notes payable — Change in operating assets and liabilities: (Increase) decrease in accounts receivable (21,375 ) Increase in prepaid assets and other current assets (223,945 ) — Decrease in accounts payable (173,433 ) (9,765 ) Increase in accrued interest payable — Net cash used in operating activities (1,325,664 ) (536,130 ) Cash flows from investing activities Purchase of property and equipment (719,094 ) — Net cash used in investing activities (719,094 ) — Cash flows from financing activities Proceeds from convertible notes payable — Payment of deferred loan costs — (108,726 ) Net cash provided by financing activities — Net increase (decrease) in cash and cash equivalents (2,044,758 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Issuance of warrants to convertible note investors $
